DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2021 has been entered.
Response to Amendment
Claims 66-72, 75, 77-84 are pending. Claim 66 is amended.
Claim 1-65, 73-74, 76 and 85 are canceled.
Specification
The disclosure is objected to because of the following informalities: 
Character “40” has been used to designate both hinge seat and hinge base in para 0117. The applicant should use consistent terminologies and characters when referring to a specific structure of the invention.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 79: “Connecting parts,” reads as “part (generic placeholder) for connecting (function)…”
Claim 84: “locking mechanism” reads as “a mechanism (generic placeholder) for locking (function)…”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  
35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 


	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 66-69, 72, 75, 77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri (US 6820761) in view of ARAKAWA (JP 2004090999) and Yamauchi (US 20090134176).
Regarding Claim 66, Mouri discloses A collapsible box (Fig.1), comprising a base (Col 3, Line 59; Fig. 1, 100) and two pairs of opposite side plates (Col 3, Line 59-63; Fig. 1,200,300), and protrusion edges are arranged on the periphery of the base (Fig.1), wherein the side plates are hinged to the base and foldable relative to the base (Col 3, Line 59-64), wherein each of the side plates is a dual-smooth side plate (Fig.1;Here, the box is considered having dual-smooth side plates as it has little to no 
However, Mouri does not explicitly teaches one pair of the side plates that are each provided with a cavity in lower edge, wherein the cavity is located between an inner side surface and an outer side surface of the side plate.
Awakawa is in the field of endeavor and discloses one pair of the side plates that are each provided with a cavity (Fig.10c; 114) in lower edge, wherein the cavity is located between an inner side surface and an outer side surface of the side plate.
“ A hollow rib (lower hollow rib or side hollow rib) having the same structure as the upper hollow rib 114 may be provided at the lower end portion or the left and right side portions of the long side wall 14. Further, the hollow ribs may be provided at the lower end portion or the left and right side portions of the short side wall 13.”
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri to incorporate at least one pair of the side plates are each provided with a cavity in lower edge, wherein the cavity is located between an inner side surface and an outer side surface of the side plate as taught by Arakawa in order to reduce the weight of the container while increasing strength (Para 57).

Yamauchi is in the field of endeavor and discloses a collapsible box with a hinging mechanism wherein the hinges each comprise a hinge seat (See annotated fig. below) provided on the lower side of the lower edge of the side plate (See annotated fig. below), and a hinge groove (See annotated fig. below)  engageable with the hinge seat, and wherein the hinge seat includes at least two hinge pins (See annotate fig. below).

    PNG
    media_image1.png
    537
    611
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mouri-Arakawa to incorporate the hinge mechanism wherein the hinges each comprise a hinge seat provided on the lower side of the lower edge of the side plate, 
Regarding Claim 67, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66. However, Mouri-Arakawa-Yamauchi does not disclose a cavity extending along the length direction of the side plate is formed in the upper edge and/or the lower edge of each side plate, so that when the two pairs of opposite side plates are in erected state, and the cavities in the upper edges of the two pairs of opposite side plates form a rectangular frame, and/or the cavities in the lower edges of the two pairs of opposite side plates form a rectangular frame.
Arakawa discloses a cavity extending along the length direction of the side plate is formed in the upper edge and/or the lower edge of each side plate (Para 59). Due to the placement of these cavities, when the two pairs of opposite side plates are in erected state, and the cavities in the upper edges of the two pairs of opposite side plates form a rectangular frame, and/or the cavities in the lower edges of the two pairs of opposite side plates form a rectangular frame.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a cavity extending along the length direction of the side plate is formed in the upper edge and/or the lower edge of each side plate taught by Arakawa in order to reduce the weight of the container while increasing strength (Para 57) 

Regarding Claim 68, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66. However, Mouri-Arakawa-Yamauchi does not disclose a cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a cavity extending along the height direction of the side plate.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a cavity extending along the height direction of the side plate. Doing so would reduce the weight while increasing the strength of the box (Para 57).

Regarding Claim 69, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66.However, Mouri-Arakawa-Yamauchi does not explicitly disclose a cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a cavity extending along the height direction of the side plate.
Arakawa discloses a cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a cavity extending along the height direction of the side plate (Para 59).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a cavity extending along the length direction of the side plate is provided in the upper edge of the side plate, and the left end part or the right end part of the side plate is provided with a cavity extending along the height direction of the side plate as taught by Arakawa. Doing so would reduce the weight while increasing the strength of the box (Para 57).

“ A hollow rib (lower hollow rib or side hollow rib) having the same structure as the upper hollow rib 114 may be provided at the lower end portion or the left and right side portions of the long side wall 14. Further, the hollow ribs may be provided at the lower end portion or the left and right side portions of the short side wall 13.”


Regarding claim 77, Mouri-Arakawa-Yamauchi discloses, all the elements of claim 66. Additionally, Mouri discloses one pair of the two pairs of opposite side plates are opposite long side plates(Fig. 1,200) , and the other pair are opposite short side plates (Fig.1,300), wherein the long side plates (200) and the short side plates (300) are hinged to the base and foldable relative to the base (Col 3, Line 59-64).
However, Mouri-Arakawa-Yamauchi does not explicitly teach wherein cavities along the height direction are provided in the left and right end parts of the long side plate, wherein the cavities in the left and right end parts of the long side plate are located between an inner side surface and an outer side surface of the long side plate. 
Arakawa discloses cavities along the height direction are provided in the left and right end parts of the long side plate (Para 59; “A hollow rib (lower hollow rib or side hollow rib) having the same 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate cavities along the height direction are provided in the left and right end parts of the long side plate, wherein the cavities in the left and right end parts of the long side plate are located between an inner side surface and an outer side surface of the long side plate.  Doing so would reduce the weight while increasing the strength of the box (Para 57).
Claim 70 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri-Arakawa-Yamauchi as applied to claim 66 in view of Cesano (US 5279438)
Regarding Claim 70, Mouri-Arakawa-Yamauchi discloses all the elements of claim 68. 
However, Mouri-Arakawa-Yamauchi does not explicitly disclose the cavity formed in the lower edge of the side plate and the cavity formed in the left and the end parts of the side plate are separated from each other at the lower left corner and the lower right corner of the side plate respectively.
Cesano is in the field on endeavor and discloses the cavity formed in the lower edge of the side plate (Fig.1, 8) and the cavity formed in the left (See annotated figure below) and the end parts of the side plate are separated from each other at the lower left corner and the lower right corner of the side plate respectively (See annotated figure below).

    PNG
    media_image2.png
    244
    587
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate the cavity formed in the lower edge of the side plate and the cavity formed in the left and the end parts of the side plate are separated from each other at the lower left corner and the lower right corner of the side plate respectively as taught by Cesano. Placing cavity around box is a well-known technique in the art as shown by Cesano (US 5279438), Turner (EP 2996951), Duobois (EP 1767460), Arakawa (JP 2004090999) in their inventions who are also in the same field of endeavor. Doing so increases the strength while reducing weight as taught by Arakawa (Para 57).

Regarding Claim 71, Mouri-Arakawa-Yamauchi discloses all the elements of claim 66.
However, Mouri-Arakawa-Yamauchi does not explicitly discloses a cavity extending along the length direction of the side plate is formed in the upper edge of the side plate, and cavities extending along the height direction of the side plate are provided in the left and right end parts of the side plate respectively, the cavities in the left and right end parts of the side plate comprise an upper cavity and a lower cavity spaced apart along the height direction of the side plate.
Cesano is in the field on endeavor and discloses a cavity (Fig.1 ;upper cavity) extending along the length direction of the side plate is formed in the upper edge of the side plate(Fig.1), and cavities 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi to incorporate a cavity extending along the length direction of the side plate is formed in the upper edge of the side plate, and cavities extending along the height direction of the side plate are provided in the left and right end parts of the side plate respectively, the cavities in the left and right end parts of the side plate comprise an upper cavity and a lower cavity spaced apart along the height direction of the side plate as taught by Cesano. Placing cavity around box is a well-known technique in the art as shown by Cesano (US 5279438), Turner (EP 2996951), Duobois (EP 1767460), Arakawa (JP 2004090999) in their inventions who are also in the same field of endeavor. Doing so increases the strength while reducing weight as taught by Arakawa (Para 57).

Claim 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri-Arakawa-Yamauchi as applied to claim 77 in view of Hsu (US 20040178197) 
Regarding Claim 83, Mouri-Arakawa-Yamauchi discloses all the elements of claim 77.
However, Mouri-Arakawa-Yamauchi does not disclose the left and right ends of the long side plate are provided with connecting parts, wherein the left and right ends of the short side plate are provided with connecting parts engageable with the connecting parts of the long side plates.
Hsu is in the field of endeavor and discloses the left and right ends of the long side plate are provided with connecting parts (Fig.3, 50; Para 30), wherein the left and right ends of the short side plate are provided with connecting parts (Fig.5, 70; Para 35) engageable with the connecting parts of the long side plates (Para.35; Fig.6).

Additionally, Mouri-Arakawa-Yamauchi discloses cavities extending along the height direction of side plates are formed in the left and right end parts of the long side plate, as applied to claim 77 but not in the short side. 
Arakawa discloses cavities extending along the height direction of side plates are formed in the left and right end parts of the short side plates (Para 59). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Yamauchi-Hsu to incorporate cavities extending along the height direction of side plates are formed in the left and right end parts of the short side plate as taught by Arakawa. Doing so would reduce the weight while increasing the strength of the box (Arakawa, Para 57).

Claim 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mouri-Awakawa-Yamauchi-Hsu as applied to 83 in view of Merey (US 6290081).

Regarding Claim 84, Mouri-Arakawa-Yamauchi-Hsu discloses all the elements of claim 83. However, Mouri-Arakawa-Yamauchi-Hsu does not explicitly discloses mounting hole and a locking mechanism. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified , Mouri-Arakawa-Yamauchi-Hsu to incorporate a locking mechanism and mounting hole as taught by Merey in order to lock the side plates with each other. 
However, , Mouri-Arakawa-Yamauchi-Hsu-Mercy does not explicitly teach the cavities in the left and right ends of the long side plate extend from the bottom to the top of the long side plate, and the cavity of the short side plate is composed of a first section cavity wherein the first section cavity extends from the bottom of the short side plate to the bottom of the mounting hole of the locking mechanism.
Making Cavity around box is a well-known technique in the art. Cesano (US 5279438), Turner (EP 2996951), Duobois (EP 1767460), Arakawa (JP 2004090999) are all in the field of endeavor and used cavity in various places in their inventions for the purpose of reducing the weight while increasing the strength as taught by  Arakawa (Para 57)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Mouri-Arakawa-Hsu to incorporate the cavities in the left and right ends of the long side plate extend from the bottom to the top of the long side plate, and the cavity of the short side plate is composed of a first section cavity, wherein the first section cavity extends from the bottom of the short side plate to the bottom of the mounting hole of the locking mechanism as taught by prior arts. Doing so would increase the strength while decreasing weight as taught by Arakawa (Para 57).  No criticality was found for the placements of the first and second cavities thus considered to be obvious matter of design choice1 therefore fails to patentably distinguish the claimed invention from the prior art.
Claim 66 and 77-82 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smyers (US 7100786) in view of Mouri (US 6820761) and ARAKAWA (JP 2004090999).

Regarding Claim 66, Smyers discloses A collapsible box (Fig.1), comprising a base (Col 2, Line 12-14; Fig. 1, 12)  and two pairs of opposite side plates(Col 3, Line 12-14; Fig. 1,14,16,18,20), and protrusion edges (See annotated fig. below)  are arranged on the periphery of the base (12), wherein side plates are hinged to the base (Col2, line 47-50) and foldable relative to the base (Fig.3) , and at least one pair of the side plates are each provided with a cavity in a lower edge (See annotated fig. below) , and when the collapsible box is deployed, the lower edges of one pair of side plates of the two pairs of opposite side plates are connected with the lower edges of the other pair of side plates to form a frame (Fig.2)  and the frame is hinged to the base through hinges (30) , so as to form a reinforcing member which resists the base from depressing ( The container of Smyers has all the structures for connecting the side plate to the base as claimed in the claimed invention, hence it is reasonable to expect that the box of Smyers is also able to form a reinforcing member which resists the base from depressing)  and the protrusion edge from recessing, wherein the hinges (30)  each comprise a hinge seat (36)  provided on the lower side of the lower edge of the side plate (Fig.4,5), and a hinge groove (32) engageable with the hinge seat (Fig.2) , and wherein the hinge seat includes at least two hinge pins (Fig.4,5; element 46). 

    PNG
    media_image3.png
    526
    599
    media_image3.png
    Greyscale

However, Smyer does not explicitly discloses each of the side plates is a dual-smooth side plate.
Mouri is in the field of endeavor and discloses a foldable container wherein each of the side plates is a dual-smooth plate (Fig.1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Smyers to incorporate each of the side plates is a dual-smooth plate as taught by Mouri because it allows for easier cleaning.
However, Smyer-Mouri does not explicitly discloses wherein the cavity is located between an inner side surface and an outer side surface of the side plate.
Awakawa is in the field of endeavor and discloses one pair of the side plates that are each provided with a cavity (Fig.10c; 114) in lower edge, wherein the cavity is located between an inner side surface and an outer side surface of the side plate.
“ A hollow rib (lower hollow rib or side hollow rib) having the same structure as the upper hollow rib 114 may be provided at the lower end portion or the left and right side portions of the long side wall 14. Further, the hollow ribs may be provided at the lower end portion or the left and right side portions of the short side wall 13.”


Regarding Claim 77, Smyers-Mouri-Arakawa discloses A collapsible box (Fig.1), one pair of the two pairs of opposite side plates are opposite long side plates (Fig.1,14,16), and the other pair are opposite short side plates (Fig.1,18,20), wherein the side plates are hinged to the base and foldable relative to the base(Col 2, Line 12-16), wherein cavities along the height direction are provided in the left and right end parts of the long side plate ( See annotated figure below) .

    PNG
    media_image4.png
    373
    562
    media_image4.png
    Greyscale


However, Smyers-Mouri-Arakawa does not explicitly discloses cavities that are located between an inner side surface and an outer side surface of the long side plates.
Awakawa discloses the use of cavity that are in an inner side surface and an outer side surface of the long side plates. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the container of Smyers-Mouri-Arakawa to incorporate cavity 

Regarding claim 78, Smyers discloses cavities in the left and right end parts of the long side (Annotated fig. for claim 77) extend from the bottom of the long side plate to the top of the long side plate (Fig.2).

Regarding Claim 79, Smyers discloses the left and right ends of the long side plate are respectively provided with a connecting part, wherein the cavities in the left and right end parts of the long side plate are formed in the connecting parts (See annotated figure below).

    PNG
    media_image5.png
    545
    522
    media_image5.png
    Greyscale

Regarding Claim 80, Smyers discloses the outer side of the connecting part is provided with an engaging structure ( A zoomed in version of fig. 2 is presented below where the engaging structure is indicated; The small structures in the connecting part of figure 2 is considered engaging structure), and a corresponding engaging structure is also provided on the short side plate (Since engaging structure exist, 

    PNG
    media_image6.png
    419
    545
    media_image6.png
    Greyscale


Regarding Claim 81, Smyers discloses, the upper edge of the long side plate and/or the short side plate is provided with a cavity extending in the length direction thereof (Fig.2).

Regarding Claim 82, Smyers discloses, the lower edge of the long side plate and/or the short side plate is provided with a cavity extending in the length direction thereof (Fig.2, Fig.8).

Response to Arguments
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. 
With regards to the argument Arakawa does not remedy the deficiency of “at least one pair of the side plates are each provided with a cavity in a lower edge, or that the cavity is located between an 

    PNG
    media_image7.png
    174
    578
    media_image7.png
    Greyscale


With regards to argument related to hinge seat on page 8, the prior art of Yamauchi, and Smyers were incorporated for the limitation as claimed in claim 66. Hence, these arguments related to hinge seat are moot. 

With regards to argument related to claim interpretation, claim 79 does not provide sufficient structural details of the “connecting part”. Thus, claim 79 will be interpreted under 35 U.S.C 112(f).
Similarly, claim 84 does not provide sufficient structural details of the “locking mechanism”. Thus, claim 84 will be interpreted under 35 U.S.C 112(f).


Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670.  The examiner can normally be reached on Monday-Friday 8:30 -5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANJIDUL ISLAM/Examiner, Art Unit 3736            




/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP § 2144